Response to Arguments
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 3, 6 – 10, 13 – 17, and 20 are pending.  Claims 1, 8, and 15 were amended.  
Applicant’s proposed amendments will not be entered, as they require further search and consideration.  

Response to Arguments
Applicant argues (see page 7): the Office Action fails to cite any passages in Cheng teaching or suggesting that the flattening process includes selecting an anchor trace and squeezing or stretching other traces according to the anchor trace

Examiner submits that Cheng is silent with respect to “squeezing or stretching other traces”.  However, Pepper et al., 2012/0029827 (prior art of record, see the office action dated 25 March 2020) teaches stretch and squeeze operations used to match seismic traces.  For example, Pepper teaches “FIG. 4.5 shows a geological layer mapping that flattens the bottom layer by linear/vertical compaction/de-compaction (i.e., squeeze/stretch) of a portion (601) of the converted seismic volume (not shown) described above ([0081])”.

Applicant argues (see page 8): However, in such an operation, some bins may share the same horizontal distance (but with different vertical distance). Therefore, dividing data in 2D bins is different from dividing data in different spatial windows where each window corresponds to a different spatial distance index. Furthermore, the Office Action fails to cite any passages in Schoen teaching or suggesting shifting these windows that have different horizontal spatial distance indices 
Examiner submits that a “different vertical distance”, using a broadest reasonable interpretation, is equivalent to a “different spatial distance”, as vertical and horizontal both refer to spatial dimensions.   Figs. 3, 4, and 5 of Schoen all show numerous horizontal bins, where the bins are interpreted as equivalent to “windows”.   
Examiner submits that Favret teaches randomizing, filtering, and reorganizing the windows, while Cheng teaches reordering the positions of the windows.  Schoen is not used to teach the argued “shifting” of the windows.  The Examiner further submits that the instant claims include the step of “reordering”, not “shifting”.

	/Brent A. Fairbanks/           Examiner, Art Unit 2862